Case 1:17-cv-00210-RBJ Document 298 Filed 04/24/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-00210-RBJ

LIST INTERACTIVE, LTD. D/B/A UKNIGHT INTERACTIVE,

Plaintiff,

v.

KNIGHTS OF COLUMBUS,

Defendant.

KNIGHTS OF COLUMBUS,

Counterclaim Plaintiff,

v.

LIST INTERACTIVE, LTD. D/B/A UKNIGHT INTERACTIVE,
LEONARD S. LABRIOLA, WEBSINC.COM, INC., STEPHEN S. MICHLIK, JONATHAN
S. MICHLIK, AND TERRY A. CLARK,

Counterclaim Defendants.



                      ORDER DIRECTING DISBURSEMENT OF FUNDS


        THE COURT, having previously granted a joint motion by Interested Parties

Theano Ventures, LLC (“Theano”); Themistius Ventures, LLC (“Themistius”); Velospara

Markets Group, LLC (“Velospara”); and Sibelius Ventures, LLC (“Sibelius”) (hereinafter

collectively, the “Interested Parties”) and Lien Claimant Condit Csajaghy, LLC (variously

“Lien Claimant Condit Csajaghy” or “Condit Csajaghy”) concerning disbursement of

funds on deposit in the court-registry for this case (said order docketed at Docket Entry

No. 296), and being duly advised in the premises herein, now hereby, in furtherance of

                                            1
Case 1:17-cv-00210-RBJ Document 298 Filed 04/24/20 USDC Colorado Page 2 of 3




this order, ORDERS and DIRECTS the Clerk of the Court as follows:

       1.     The sum of $60,000 held in the court-registry for this case shall be

disbursed forthwith to Lien Claimant Condit Csajaghy, the payee of such funds being

designated as Condit Csajaghy, LLC, with mailing address of 695 S. Colorado Blvd.,

Suite 270, Denver, Colorado 80246;

       2.     The remainder of the funds held in the court-registry for this case shall be

disbursed forthwith to the Interested Parties collectively, the payee of such funds on

behalf of all of the Interested Parties being designated as LawShares, LLC, with mailing

address of 125 High Street, 25th Floor, Boston, Massachusetts 02110;

       3.     Post-judgment interest accrued as of the date of these disbursements to

be apportioned and allocated between Lien Claimant Condit Csajaghy and the

Interested Parties as follows:

              (a)    7.93% of accrued post-judgment interest to be attributed to the

$60,000 award and disbursement to Lien Claimant Condit Csajaghy and deemed

incorporated therein; and

              (b)    The remainder of accrued post-judgment interest to be deemed

incorporated in the award and disbursement to the Interested Parties collectively but

allocated among the specific Interested Parties, at their request, as follows:

              (1)    22.40% of accrued post-judgment interest to be attributed to

       Theano;

              (2)    14.93% of accrued post-judgment interest to be attributed to

       Themistius;

              (3)    34.84% of accrued post-judgment interest to be attributed to

                                             2
Case 1:17-cv-00210-RBJ Document 298 Filed 04/24/20 USDC Colorado Page 3 of 3




      Velospara; and

             (4)   19.91% of accrued post-judgment interest to be attributed to

      Sibelius;

      DONE and SO ORDERED this 24th day of April 2020.




                                              ______________________________
                                              HON. R. BROOKE JACKSON
                                              UNITED STATES DISTRICT JUDGE




                                          3
